Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Krista Lynne Gardner, Independent                       Appeal from the 402nd Judicial District
Executrix of the Estate of Larry Ray Tiner,             Court of Wood County, Texas (Tr. Ct. No.
Appellant                                               2006-404). Opinion delivered by Chief
                                                        Justice Morriss, Justice Moseley and Justice
No. 06-14-00062-CV          v.                          Burgess participating.

Penny Heddin Tiner, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Krista Lynne Gardner, Independent Executrix of the
Estate of Larry Ray Tiner, pay all costs of this appeal.




                                                           RENDERED MARCH 17, 2015
                                                           BY ORDER OF THE COURT
                                                           JOSH R. MORRISS, III
                                                           CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk